Citation Nr: 0026739	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  93-28 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, variously described for purposes of establishing 
"veteran" status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Louise Collier, LICSW, and Alexander F. X. 
Matulewicz, Attorney


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel

INTRODUCTION

The appellant was a Member of the National Guard from April 
1986 to September 1987.  This included inactive duty for 
training (INACDUTRA).  This was followed by a period of 
active duty for training (ACDUTRA) from February 1987 to 
April 1987.  The current claim arises from the period of 
ACDUTRA.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts. 

This case was remanded in September 1995, and again in July 
1998 to gather evidence.  It is now returned for 
adjudication.


FINDINGS OF FACT

1.  The RO has developed all available evidence necessary for 
an equitable disposition of the appellant's claim.

2.  The appellant served a period of ACDUTRA from February 
11, 1987 to April 16, 1987.  

3.  The appellant had a long and documented history of mental 
and neuropsychiatric disorders which existed prior to her 
enlistment into the National Guard, and her period of 
ACDUTRA.   

4.  The appellant's service medical records do not contain 
any complaints, findings, or diagnoses of any mental or 
neuropsychiatric disorders. 

5.  There is no competent evidence of current acquired 
psychiatric pathology that can be associated with appellant's 
period of ACDUTRA, or of any aggravation of a pre-existing 
psychiatric disorder during ACDUTRA.
CONCLUSION OF LAW

As the preponderance of the evidence is against the claim for 
service connection for an acquired psychiatric disorder, the 
appellant has not established status as a veteran.  38 
U.S.C.A. §§ 101(2), (16), (22), (24), 106, 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.1(d), 3.6(a), (c), 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the appellant asserts that her acquired 
psychiatric disorder had its onset during her period of 
ACDUTRA which extended from February 1987 to April 1987.  In 
order to establish basic eligibility for veterans benefits 
based upon her period of ACDUTRA, the appellant first has to 
establish by a preponderance of the evidence that she was 
disabled from a disease or injury incurred in the line of 
duty.  See e.g., Aguilar v. Derwinski, 2 Vet. App. 21 (1991); 
Laruan v. West, 11 Vet.App. 80, 84-86 (1998) overruled on 
other grounds by D'Amico v. West, 209 F.3d 1322 (2000).  
Attempts to obtain additional service personnel and medical 
records have been undertaken.  There is an entrance 
examination on file, and some other records, but no 
separation examination.  It is unclear if one was conducted.  
There is, however, no indication that additional records 
searches would result in a different outcome.  Thus, the 
matter will be decided based on the evidence of record.

The term "veteran" means "a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable." 38 U.S.C.A. § 101(2) (West 1991).  
Additionally, the term, "active military, naval, or air 
service", includes active duty, a period of active duty for 
training (ACDUTRA) during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
for training (INACDUTRA) during which the individual 
concerned was disabled or died from an injury incurred in or 
aggravated in line of duty. 38 U.S.C.A. § 101(22), (23), (24) 
(West 1991); 38 C.F.R. § 3.6(a) (1999). See Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991). ACDUTRA includes  
full-time duty performed by members of the National Guard of 
any State. 38 C.F.R. § 3.6(c) (1999).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service, or while performing ACDUTRA.  38 U.S.C.A. §§ 
101(24), 106, 1110, 1131(West 1991).  

A review of the appellant's service medical records reveals 
no complaints, symptomatology, or findings of any acquired 
psychiatric disorders.  At the time of examination for entry 
into service, in April 1986, she denied any neuropsychiatric 
or psychological history; or, alcohol and drug abuse with the 
exception of trying marijuana twice.  No acquired psychiatric 
pathology was otherwise related to service by the service 
records on file. 

The Board finds that the overwhelming weight of the evidence 
is against the appellant's claim that she incurred or 
aggravated an acquired psychiatric disorder during her period 
of active duty for training.  Specifically, the evidence of 
record reveals that the appellant had a very long history of 
psychiatric disorders for many years prior to her period of 
active duty for training.  Her medical records indicate a 
history of childhood sexual abuse and multiple substance 
abuse, including both alcohol and heroin, beginning at age 
sixteen. She was in detoxification programs; halfway houses; 
and psychiatric hospitalizations during the 1970's.  

In a VA examination in January 1988, appellant claimed to 
have been driven out of the service and as a result had 
tremendous psychological scars.  She claimed to have been 
threatened, shot, beaten up, and thrown, "in the brig."  
The examiner noted she appeared as a hyperkinetic, fearful, 
tense woman who cried easily and could not control her 
emotions.  She was diagnosed with a hysterical personality 
disorder. 

Subsequently, the RO denied her claim for a nervous disorder, 
finding her hysterical personality disorder to be a 
constitutional, or developmental abnormality.  See 38 C.F.R. 
§ 3.303.

At an RO hearing in June 1993, the appellant, a social 
worker, and a friend offered testimony in support of her 
claim.  While the appeal was noted by the hearing officer to 
be service connection for a nervous disorder, the testimony 
of the witnesses were directed towards a claim of aggravation 
of a preexisting mental disorder. The social worker read from 
a June 1993 letter, which was cosigned by a physician.  This 
letter, in essence, opined that the appellant suffered from 
PTSD with general anxiety.  This was quite severe, and 
predated her period of service; however, the events appellant 
experienced during training were traumatic and abusive, and 
exacerbated her condition.  

In a VA examination in December 1996, the examiner noted that 
she reported being in the army from April 1986 to September 
1987.  He further noted that no military records were 
available, nor was there a discharge examination of record.  
The appellant revealed a pattern of unstable and intense 
interpersonal relationships; identity disturbances; 
impassivity; remarkable affective instability; inappropriate 
and intense anger; transient paranoid ideation; and 
dissociative symptoms.  The examiner found no acquired 
psychiatric disorders, and diagnosed a borderline personality 
disorder. 

Subsequent to the remand, evidence received in September 1998 
consisting of her National Guard service credit record 
established her period of ACDUTRA as February 11, 1987 
through April 16, 1987.

In a VA examination in December 1999, the examiner attempted 
to reconcile appellant's diagnoses.  He noted that her 
history was full of many signs; symptoms; and, treatment 
programs.  She had been hospitalized in psychiatric 
hospitals; received treatment for possible bipolar disorder, 
alcohol, and substance abuse. She has been labeled with a 
hysterical personality disorder. The current reported 
symptoms were similar to those reported in her 1996 VA 
examination. The examiner opined that she has an anxiety 
experience and depression; as well as inner psychic 
agitation.  Her early childhood experiences, as described in 
her many psychiatric examinations involved sexual abuse.  Her 
presentation of hysterical personality and personality 
disorder may well be a reflection of this early childhood 
trauma.  She was taking serious psychotropic medications, and 
had a substance abuse problem.  He reconciled that all of her 
diagnoses gave her PTSD with hysterical features.  He 
assigned a GAF of 47.

Other evidence of record includes very extensive psychiatric 
and violent trauma hospitalizations and treatment records 
from the mid 1970's to the present.  The medical evidence 
also includes;

Massachusetts General Hospital treatment records, dated in 
1975, noting that at 24, appellant had a 9 year history of 
multiple drug abuse, including; heroin; alcohol; 
barbiturates; LSD; and, STP.  She admitted to hallucinations; 
thoughts of mind control; referential ideations; short term 
memory loss; inattention; and, motor agitation.  The 
impression was psychosis, probably undifferentiated 
schizophrenia; and drug abuse.

A November 1982 surgical report, noting multiple stab wounds, 
liver lacerations; gastric lacerations; and pancreatic 
hematoma.

A June 1992 letter from Donna E. Brugnoli, Psy. D., who 
opined that the appellant's emotional difficulties were not 
caused by service.  Instead she suffered from PTSD as a 
result of events in her childhood and early adulthood.  Her 
disability was in her opinion exacerbated by her military 
service.  Further, the recruiters should have noted her 
condition and found her to be an inappropriate candidate for 
service.

An undated letter (1992) from Barbara Wojtkiewicz, M. Ed., 
LMHC noting she treated the appellant since 1989, and 
diagnosed her with alcohol dependence; PTSD; and, a 
borderline personality disorder.

A Letter, received June 1993, from M. Louise Collier, LICSW, 
and cosigned by Lawrence Rosenberg, M.D., noting diagnoses of 
PTSD; generalized anxiety disorder; polysubstance abuse 
(inactive); and borderline personality disorder.  Ms. Collier 
noted that appellant's psychiatric problems were quite severe 
and predated service.  However, the events during training 
were abusive and traumatic.

HRI Hospital treatment records, including a March 1995 record 
noting in addition to the aforementioned diagnoses; a severe 
history of incest; sexual and emotional abuse; prostitution; 
and an incident wherein she was stabbed repeatedly "27 times 
in her early 30's."  

A July 1995 HRI psychiatric evaluation noted that appellant 
was discharged in the spring of 1995 after a three month 
psychiatric hospitalization.  After an extensive evaluation 
the examiner concluded that her axis I diagnoses was remitted 
polysubstance abuse; and ruled out a bipolar disorder, and 
PTSD.  Axis II was a personality disorder with borderline 
traits.

The Board notes that the Court has held that medical opinions 
which are speculative, general or inconclusive in nature 
cannot support a claim. See Obert v. Brown, 5 Vet. App. 30, 
33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996). The Board 
finds that Dr. Brugnoli, Ms. Collier, and Dr. Rosenberg's 
opinions that appellant's psychiatric pathology preexisted 
service, but were exacerbated by service, are representative 
of speculative medical opinions, which makes a general 
observation, and does not state the existence of a probable 
or likely relationship between the appellant's current 
complaints and ACDUTRA.

Specifically, this does not comport with the available 
clinical records, revealing a 20 years history of severe 
psychiatric disability.  There is no indication of any change 
in her mental condition after her brief period of service.  
The clinical records showing the onset of symptoms during her 
teen years are more probative than Drs. Brugnoli, Rosenberg, 
and Ms. Collier' opinions.  In addition, the July 1995 HRI 
psychiatric evaluation which was done after a three month 
hospitalization and observation period, concluded that she 
did not suffer from an acquired psychiatric disorder, but 
instead diagnosed a personality disorder with borderline 
traits.

Furthermore, the Board is not bound to accept medical 
opinions which are based on history supplied by the appellant 
where that history is unsupported by the medical evidence. 
See Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 
(1993); Guimond v. Brown, 6 Vet. App. 69 (1993). There is no 
evidence showing that the appellant in fact suffered any 
aggravation of her preexisting psychiatric pathology, or 
developed an acquired psychiatric disorder during ACDUTRA. 
The evidence clearly shows a severe preexisting psychiatric 
disability prior to 1986.  Drs. Brugnoli, Rosenberg, and Ms. 
Collier's opinions are clearly based on the appellant's 
report of the in-service events, and symptoms. The Board 
therefore finds their opinions to be of limited value in 
determining whether a direct connection exists between the 
appellant's current psychiatric pathology and ACDUTRA.

It is noted that a review of the entire record does not 
support the conclusion that the psychiatric disorder was 
aggravated by her ACDUTRA.  There is no evidence of treatment 
during service or immediately thereafter.  In the initial 
post-service examination an acquired psychiatric disorder was 
not even identified.  Thus, there is no basis to conclude  
there was aggravation.  As noted subsequent opinions to the 
contrary appear based on the appellant's unsubstantiated 
history rather than clinical findings.  No clinical records 
or findings are set forth by those individuals that support 
the opinions made.  

The Board finds that the overwhelming weight of the evidence 
is against the appellant's claim that an acquired psychiatric 
disorder was incurred, or that a preexisting psychiatric 
disorder was aggravated during her period of ACDUTRA.  
Specifically, the record shows that a preexisting psychiatric 
disorder was first diagnosed at least as early as 1966, about 
20 years prior to ACDUTRA.  There is no competent evidence 
that associates a psychiatric disorder with service or a 
service connected disorder.

The Board has considered the testimony and statements of the 
appellant, her family and friends indicating that she 
suffered from psychiatric symptoms during service, or that 
preexisting psychiatric symptomatology was aggravated during 
ACDUTRA.  Although the statements, letters, and testimony are 
probative of symptomatology, absent specialized training, 
they are not competent or credible evidence of a diagnosis, 
date of onset, or medical causation of a disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992). 

In summary, there is no competent medical evidence which 
links the appellant's psychiatric pathology to her period of 
ACDUTRA.  Because the appellant did not serve on active duty 
and was not disabled from a disease or injury incurred in or 
aggravated in line of duty during ACDUTRA, she is not 
entitled to the benefit of the presumption of 38 C.F.R. 
§ 3.309.  See Biggins v. Derwinski, 1 Vet. App. 474, 478 
(1991).  As the preponderance of the evidence is against the 
appellant's claim, she has not established status as a 
veteran.  The duty to assist and the doctrine of the benefit 
of the doubt are not for application.  Laruan v. West, 11 
Vet. App. 85 (1998).  


ORDER

Service connection for an acquired psychiatric disorder is 
denied.  As the appellant has failed to establish her status 
as a veteran, the appeal is denied.


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals


 

